


EXHIBIT 10.25

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made effective as of the 3rd day of
December, 2012 (the “Effective Date” or “Commencement Date”), by and between
Craig C. Parker (“Executive”) and Geron Corporation, a Delaware corporation (the
“Company”).

 

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

 

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

ARTICLE I
DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

1.1                               “Board” means the Board of Directors of the
Company.

 

1.2                               “Cause” means any of the following:

 

(a)         any willful act or omission by Executive constituting dishonesty,
fraud or other malfeasance against the Company;

 

(b)         Executive’s conviction of a felony under the laws of the United
States or any state thereof or any other jurisdiction in which the Company
conducts business;

 

(c)          Executive’s debarment by the U.S. Food and Drug Administration from
working in or providing services to any pharmaceutical or biotechnology company
under the Generic Drug Enforcement Act of 1992, or other ineligibility under any
law or regulation to perform Executive’s duties to the Company; or

 

(d)         Executive’s breach of any of the material policies of the Company.

 

1.3                               “Change in Control” shall have the meaning set
forth in the Plan.

 

1.4                               “Code” means the Internal Revenue Code of
1986, as amended.

 

1.5                               “Company” means Geron Corporation or its
successors in interest.

 

1.6                               “Comparable Employment” means employment on
terms which provide (a) the same or greater rate of base pay or salary as in
effect immediately prior to Executive’s termination, (b) the same, equivalent or
higher job title and level of responsibility as Executive

 

--------------------------------------------------------------------------------


 

had prior to Executive’s termination, (c) equivalent or higher bonus opportunity
as the bonus opportunity for the year preceding the year in which the
termination occurs, and d) a principal work location that is both (i) no more
than forty-five (45) miles from Executive’s principal work location immediately
prior to Executive’s termination and (ii) no more than thirty (30) miles farther
from Executive’s principal weekday residence than was Executive’s principal work
location immediately prior to the termination.

 

1.7                               “Covered Termination” means an Involuntary
Termination Without Cause that occurs at any time, provided that such
termination constitutes a “separation from service” within the meaning of
Section 409A of the Code and the regulations promulgated thereunder, including
Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”).

 

1.8                               “Involuntary Termination Without Cause” means
Executive’s dismissal or discharge other than (i) for Cause, or (ii) after an
involuntary or voluntary filing of a petition under chapter 7 or 11 of 11 USC
Section 101 et. seq., an assignment for the benefit of creditors, a liquidation
of the company’s assets in formal proceeding or otherwise or any other event of
insolvency by the Company, in any case, without an offer of Comparable
Employment by the Company or a successor, acquirer, or affiliate of the Company.
For purposes of this Agreement, the termination of Executive’s employment due to
Executive’s death or disability will not constitute a termination for Cause.

 

1.9                               “Plan” means the Company’s 2011 Equity
Incentive Award Plan, as amended.

 

ARTICLE II
EMPLOYMENT BY THE COMPANY

 

2.1                               Position and Duties.  Subject to the terms set
forth herein, the Company agrees to employ Executive in the position of Senior
Vice President, Corporate Development, such employment to commence on the
Commencement Date.  During the Executive’s employment, Executive will report to
the Chief Executive Officer. Executive shall serve in a part-time employee
capacity equivalent to eighty percent (80%) of a full time, forty (40) hours per
week, work schedule and shall perform such duties as are assigned to Executive
by the Chief Executive Officer and, except as otherwise instructed by the Chief
Executive Officer, such other duties as are customarily associated with the
position of Senior Vice President, Corporate Development. The part-time nature
of Executive’s employment hereunder will be annually re-evaluated by the Company
to ensure that the arrangement meets and continues to meet the needs of the
Company. During Executive’s employment with the Company, Executive will devote
Executive’s best efforts and substantially all of Executive’s business time and
attention (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies or as otherwise set forth in this Agreement) to the business
of the Company.

 

2.2                               Employment at Will.  Both the Company and
Executive acknowledge and agree that Executive’s employment with the Company is
“at-will” and not for any specified period of time, and may be terminated at any
time by Executive or the Company, with or without Cause, and with or without
prior notice; provided, however, that if Executive’s employment with the Company
is terminated under circumstances that constitute a Covered Termination,
Executive

 

2

--------------------------------------------------------------------------------


 

will be eligible to receive certain severance payments and benefits as set forth
in Article IV below.

 

2.3                               Employment Policies.  The employment
relationship between the parties shall also be governed by the general
employment policies and practices of the Company, including but not limited to
those policies relating to protection of confidential information and assignment
of inventions.  In the event of a conflict between the terms of this Agreement
and the Company’s general employment policies or practices, this Agreement shall
control.

 

2.4                               Indemnification.  The Company shall provide
for indemnification of the Executive as set forth in the Indemnification
Agreement attached hereto as Exhibit A.

 

ARTICLE III
COMPENSATION

 

3.1                               Base Salary.  Executive shall receive for
services to be rendered hereunder an annual base salary of $270,000 (the “Base
Salary”) which has been pro-rated to reflect eighty percent (80%) of a full time
work schedule.  The Base Salary is payable on the regular payroll dates of the
Company subject to increase in the sole discretion of the Board.

 

3.2                               Bonus.  Executive shall be eligible to earn,
for each fiscal year of the Company ending during Executive’s employment with
the Company, an annual discretionary cash bonus (an “Annual Bonus”) targeted at
forty percent (40%) of Executive’s Base Salary.

 

3.3                               Long Term Incentive Compensation.  While
Executive is actively employed under this Agreement, Executive shall be entitled
to participate in the Company’s Long Term Incentive Compensation programs (the
“Equity Programs”).  For each equity grant made under the Equity Programs,
Executive will be required to sign a Stock Option Agreement in a form to be
provided by the Company at the time of grant, and the terms of the equity awards
under the Equity Programs will be governed in all respects by the terms of the
Stock Option Agreement and the 2011 Incentive Award Plan (the “Plans”). A copy
of the Plan will be made available to you upon request.  In accordance with the
Company’s stock option granting practices, the Compensation Committee of the
Board (the “Compensation Committee”) has the right to grant Executive an option
to purchase shares of Company common stock (the “Option”)   Any such Option
granted by the Compensation Committee shall vest subject to Executive’s
continued service to the Company through the applicable vesting date, provided,
that upon occurrence of a Change of Control, subject to Executive’s continued
service to the Company through the date of such Change of Control, the Option
shall vest and become exercisable with respect to one hundred percent (100%) of
the unvested shares subject thereto.  The Option shall be exercisable in full on
the Grant Date, subject to Executive entering into a restricted stock purchase
agreement with respect to any unvested shares.  Executive shall be permitted to
exercise any or all of the Option, whether or not vested, subject to the
Company’s right of repurchase.  The Option otherwise shall be subject to and
governed in all respects by the terms of the Plan and the Stock Option Agreement
to be entered into between the Company and Executive at the time of the grant. 
In addition, any stock options granted to Executive pursuant to the Consulting
Agreement effective September 4, 2012 by and between Executive and Company (the
“Consulting Agreement”) shall continue to vest pursuant to the terms and
conditions set forth in the

 

3

--------------------------------------------------------------------------------


 

Consulting Agreement, subject to Executive’s continued service to the Company
through the applicable vesting date.  Except as set forth herein, and as
expressly stated in the Consulting Agreement, the parties agree that the
Consulting Agreement shall be terminated effective December 3, 2012.

 

3.4                               Standard Company Benefits; Vacation. 
Executive shall be entitled to all rights and benefits for which Executive is
eligible under the terms and conditions of the Company’s benefit and
compensation plans, practices, policies and programs, as in effect from time to
time, that are provided by the Company to its senior executives generally.
Except as specifically provided herein, nothing in this Agreement is construed
or interpreted to provide greater rights, participation, coverage or benefits
under such benefit plans or programs provided to executive employees pursuant to
the terms and conditions of such benefit plans and programs.    Executive will
be eligible for vacation accruals in accordance with the Company’s current time
off policy.

 

ARTICLE IV
SEVERANCE BENEFITS AND RELEASE

 

4.1                               Severance Benefits.  If Executive’s employment
terminates due to a Covered Termination after the date of execution of this
Agreement, Executive shall receive:

 

(i)                                    Payment of Accrued Obligations Upon
Termination of Employment.  Upon a termination of Executive’s employment for any
reason at any time following the Commencement Date, the Company shall pay to
Executive in a single lump-sum cash payment as soon as administratively
practicable following the date of termination, the aggregate amount of
Executive’s (A) earned but unpaid Base Salary, and (B) accrued but unpaid
vacation pay.  In addition, Executive shall be promptly paid for incurred but
unreimbursed business expenses upon his submission of such expenses in
accordance with the Company’s expense reimbursement policies.  The amounts set
forth in this Section 4.1(i) are collectively referred to as the “Accrued
Obligations”.

 

(ii)                                Severance Upon a Covered Termination.  If
Executive’s employment terminates due to a Covered Termination at any time after
the Commencement Date, then, in addition to the Accrued Obligations:

 

(a)                                 Executive shall be paid target Annual Bonus
for the fiscal year in which the termination occurs, prorated for the length of
service provided during the calendar year through the termination date,  payable
in a single lump-sum payment within thirty (30) days following the date of
termination;

 

(b)                                 Executive shall be paid an aggregate amount
equal to twelve (12) months of Executive’s Base Salary in effect on the date of
termination, payable to Executive in a single lump-sum amount on the sixtieth
(60th) day following the date of termination;

 

(c)                                  Executive and Executive’s covered
dependents will be eligible to continue their health care benefit coverage as
permitted by COBRA (Internal Revenue Code Section 4980B) at the Company’s
expense for the lesser of (i) twelve (12) months following the Covered
Termination, or (ii) until the Executive and/or Executive’s covered dependents
are no longer eligible for COBRA (for clarification and as an example, in the
event Executive is

 

4

--------------------------------------------------------------------------------


 

covered by another health plan, etc.).  Thereafter, Executive and Executive’s
covered dependents shall be entitled to maintain coverage for Executive and
Executive’s eligible dependents at Executive’s own expense for the balance of
the period that Executive is entitled to coverage under COBRA; and

 

(d)                                 the Option, along with any subsequent
options or other exercisable equity interest in the Company held by Executive,
shall remain outstanding and exercisable through the earlier of (i) the second
(2nd) anniversary of the date of termination or (ii) the original expiration
date of the option or other equity interest.

 

Notwithstanding the foregoing, the amounts payable under this Article IV, other
than the Annual Bonus and the extended exercisability set forth in
Section 4.1(d), shall be reduced by the amount of severance or other cash
compensation, if any, payable under the Company’s Change of Control Severance
Plan attached hereto as Exhibit D, which may be amended from time to time at the
Company’s sole discretion.  For the avoidance of doubt, all amounts payable
under this Agreement shall be subject to applicable federal, state, local or
foreign tax withholding requirements.

 

4.2                               Parachute Payments.  If any payment or benefit
Executive would receive in connection with a Change in Control from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless Executive elects in writing
a different order (provided, however, that such election shall be subject to
Company approval): reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards unless Executive elects in writing a different
order for cancellation.

 

The Company for general audit purposes shall engage a nationally recognized
public accounting firm (the “Accounting Firm”) to perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
Accounting Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no

 

5

--------------------------------------------------------------------------------


 

Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.

 

4.3                               Release.  Notwithstanding the foregoing,
Executive’s right to receive the amounts provided for in Sections 4.1(ii) and
4.2, and the Change of Control acceleration referenced in Section 3.3 above
shall be subject to and conditioned upon Executive’s execution and
non-revocation of a release of claims in substantially the form attached hereto
as Exhibit B (the “Release”) (as such form may be modified to take into account
changes in the law) within fifty (50) days following the termination date.  Such
Release shall specifically relate to all of Executive’s rights and claims in
existence at the time of such execution and shall confirm Executive’s
obligations under the Proprietary Information Agreement (as defined below). It
is understood that Executive has a certain period to consider whether to execute
such Release, as set forth in the Release, and Executive may revoke such Release
within seven (7) business days after execution. In the event Executive does not
execute such Release within the applicable period, or if Executive revokes such
Release within the subsequent seven (7) business day period, none of the
aforesaid benefits set forth in Sections 4.1(ii), 4.2 and the Change of Control
acceleration referenced in Section 3.3 shall be payable to Executive under this
Agreement and this Agreement shall be null and void.

 

4.4                               Section 409A.  Notwithstanding any provision
to the contrary in this Agreement, if Executive is deemed by the Company at the
time of the Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall not be
provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive’s death.  Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 4.4 shall be paid in a lump sum to Executive
(or Executive’s estate or beneficiaries), and any remaining payments due under
the Agreement shall be paid as otherwise provided herein.  For purposes of
Section 409A of the Code, Executive’s right to receive the payments of
compensation pursuant to the Agreement shall be treated as a right to receive a
series of separate payments and accordingly, each payment shall at all times be
considered a separate and distinct payment.

 

4.5                               Mitigation.  Executive shall not be required
to mitigate damages or the amount of any payment provided under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as a result of employment by another employer or by any retirement
benefits received by Executive after the date of the Covered Termination, or
otherwise.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS

 

5.1                               Agreement.  Executive agrees to abide by the
Proprietary Information and Inventions Agreement attached hereto as Exhibit C
(the “Proprietary Information Agreement”).

 

5.2                               Remedies.  Executive’s duties under the
Proprietary Information and Inventions Agreement shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.
Executive acknowledges that a remedy at law for any breach or threatened breach
by Executive of the provisions of the Proprietary Information and Inventions
Agreement would be inadequate, and Executive therefore agrees that the Company
shall be entitled to injunctive relief in case of any such breach or threatened
breach.

 

ARTICLE VI
OUTSIDE ACTIVITIES

 

6.1                               No Other Employment.  Except with the prior
written consent of the Chief Executive Officer of the Company, Executive shall
not during the term of Executive’s employment with the Company, undertake or
engage in any other employment, occupation or business enterprise. 
Notwithstanding the foregoing, it is understood and agreed that during the term
of Executive’s employment with the Company, Executive may (a) continue to be
employed or engaged by U.S. Venture Partners as Entrepreneur-in-Residence or any
similar role, (b) undertake or engage in any other employment, occupation or
business enterprise in which Executive is a passive investor, and/or (c) engage
in civic and not-for-profit activities, in each case, so long as such activities
do not materially interfere with the performance of Executive’s duties
hereunder.

 

6.2                               No Conflicting Business Interests.  During the
term of Executive’s employment by the Company, except on behalf of the Company,
Executive shall not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by Executive to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, Executive may own, as a passive
investor, securities of any competitor corporation, so long as Executive’s
direct holdings in any one such corporation shall not in the aggregate
constitute more than 1% of the voting stock of such corporation.

 

ARTICLE VII
NONINTERFERENCE

 

While employed by the Company, and for one (1) year immediately following the
date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive’s duties under this Article VII shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.

 

7

--------------------------------------------------------------------------------

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1                               Notices.  Any notices provided hereunder must
be in writing and shall be deemed effective upon the earlier of personal
delivery (including personal delivery by telex) or the third day after mailing
by first class mail, to the Company at its primary office location and to
Executive at Executive’s address as listed on the Company payroll.

 

8.2                               Section 409A.  To the extend applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other such
guidance that may be issued after the Commencement Date (“Section 409A”). 
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Commencement Date, the Company determines in good faith that
any compensation or benefits payable under this Agreement may not be either
exempt from or compliant with Section 409A, the Company may adopt such
amendments to this Agreement or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take any other
commercially reasonable actions necessary or appropriate to preserve the
intended tax treatment of the compensation and benefits payable hereunder,
including without limitation actions intended to (i) exempt the compensation and
benefits payable under this Agreement from Section 409A, and/or (ii) comply with
the requirements of Section 409A, provided, that this Section 8.2 does not, and
shall not be construed so as to, create any obligation on the part of the
Company to adopt any such amendments, policies or procedures or to take any
other such actions or to create any liability on the part of the Company for any
failure to do so.

 

8.3                               Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provisions had never been contained
herein.

 

8.4                               Waiver.  If either party should waive any
breach of any provisions of this Agreement, they shall not thereby be deemed to
have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

8.5                               Complete Agreement.  This Agreement and its
Exhibits A, B, C and D hereto constitute the entire agreement between Executive
and the Company and are the complete, final, and exclusive embodiment of their
agreement with regard to this subject matter (except for the Plan, any successor
thereto or any amendment to the Company’s Change of Control Severance Plan).
This Agreement supersedes any prior agreement between Executive and the Company
or any predecessor employer in its entirety.  Executive and the Company
acknowledge and agree that this Agreement is entered into without reliance on
any promise or representation other than those expressly contained herein or
therein and cannot be modified or amended except in a writing signed by a
duly-authorized officer of the Company.

 

8

--------------------------------------------------------------------------------


 

8.6                               Counterparts.  This Agreement may be executed
in separate counterparts, any one of which need not contain signatures of more
than one party, but all of which taken together will constitute one and the same
Agreement.

 

8.7                               Headings.  The headings of the sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

8.8                               Successors and Assigns.  This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive and
the Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of Executive’s duties
hereunder and Executive may not assign any of Executive’s rights hereunder,
without the written consent of the Company, which shall not be withheld
unreasonably.

 

8.9                               Arbitration.  In the event of any contractual,
statutory or tort dispute or claim relating to or arising out of Executive’s
employment relationship with the Company (including but not limited to any
claims of wrongful termination or age, sex, race, or other discrimination, but
not including workers’ compensation claims), Executive and the Company agree
that all such disputes will be finally resolved by binding arbitration conducted
by a single neutral arbitrator associated with the American Arbitration
Association in Menlo Park, California. Executive and the Company hereby waive
their respective rights to have any such disputes or claims tried to a judge or
jury. However, the Company agrees that this arbitration provision will not apply
to any claim, by either Executive or the Company, for injunctive relief. The
administrative costs of any arbitration proceeding between Executive and the
Company and the fees and costs of the arbitrator shall be borne by the Company.

 

8.10                        Attorneys’ Fees.  If either party hereto brings any
action to enforce rights hereunder, each party in any such action shall be
responsible for its own attorneys’ fees and costs incurred in connection with
such action.

 

8.11                        Acknowledgement.  Executive acknowledges that
Executive (a) has had the opportunity to discuss this matter with and obtain
advice from independent counsel of Executive’s own choice and has been advised
to do so by the Company, (b) has carefully read and fully understands all the
provisions of this Agreement, and (c) is knowingly and voluntarily entering into
this Agreement.  Executive represents that Executive (i) is familiar with the
restrictive covenants set forth in the Proprietary Information Agreement and
(ii) is fully aware of his/her obligations thereunder.

 

8.12                        Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the law of the State of California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below:

 

 

GERON CORPORATION

 

 

 

 

 

 

 

By:

/s/ John A. Scarlett

 

9

--------------------------------------------------------------------------------


 

 

 

John A. Scarlett, MD

 

 

Chief Executive Officer

 

 

 

 

Date:

December 5, 2012

 

Accepted and agreed this 5th day of December, 2012,

 

 

/s/ Craig C. Parker

 

Craig C. Parker

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

13

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AMENDED AND RESTATED SEVERANCE PLAN

 

14

--------------------------------------------------------------------------------
